                                                EXHIBIT E
Case 18-14820-CMA   Doc 96-5   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 1 of 4
            Case 1:13-cv-10798-IT Document 260 Filed 02/28/17 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

HAYAT SINDI,                                  *
                                              *
               Plaintiff,                     *
                                              *
       v.                                     *       Civil Action No. 13-cv-10798-IT
                                              *
SAMIA EL-MOSLIMANY and ANN                    *
EL-MOSLIMANY,                                 *
                                              *
               Defendants.                    *

                                             ORDER

                                        February 28, 2017

TALWANI, D.J.

       Before the court are Plaintiff’s Motion to Compel [#249] and Defendants’ Motion to Stay

Without Bond [#255].

       On October 6, 2016, the court entered an Amended Final Judgment in this matter

awarding Plaintiff Hayat Sindi compensatory and special damages, including pre- and post-

judgment interest. [#223]. Pursuant to Plaintiff’s unopposed motion [#228] and for good cause

shown, the court directed the clerk to issue a certified copy of this judgment. [#233].

       In order to recover her judgment, Plaintiff has sought post-judgment discovery pertaining

to Defendants’ assets [#249-1 & #249-2]. Having received no response from Defendants,

Plaintiff seeks an order compelling Defendant Samia El-Moslimany to answer the interrogatories

and produce the requested documents [#249].1 Defendants have opposed [#254] and have

independently sought an order from this court staying, without bond, this matter, including not




1
  Plaintiff states that she does not seek to compel responses from Defendant Ann El-Moslimany
at this time in deference to her health issues.




Case 18-14820-CMA           Doc 96-5    Filed 09/13/19      Ent. 09/13/19 18:05:36        Pg. 2 of 4
            Case 1:13-cv-10798-IT Document 260 Filed 02/28/17 Page 2 of 3



only the judgment but also post-judgment discovery pending appeal [#255]. Defendants proffer

an identical argument in their opposition and motion: that, because Plaintiff allegedly evinced

her intent to convert her judgment into a lien on Defendants’ Washington property, she is both

bound by that intention and precluded from any other means of securing her judgment pending

appeal. This argument is meritless.

         Rule 62 provides a variety of scenarios in which a stay of execution or any post-judgment

enforcement proceedings is necessary or appropriate. None are germane here.2 Specifically,

Defendants rely on Rule 62(f), which states that when “a judgment is a lien on the judgment

debtor’s property under the law of the state where the court is located, the judgment debtor is

entitled to the same stay of execution the state court would give.” Defendants provide no

authority for the conclusion that the judgment here, entitling Plaintiff to monetary damages, is “a

lien on the judgment debtor’s property” under Massachusetts law. And while the First Circuit

made passing reference concerning Rule 62(f)’s applicability when liens are easily obtained via

facile ministerial acts, that dicta was followed with some support for the notion that Rule 62(f)

cannot allow a stay when the lien would fail to satisfy the entire judgment, see Rodriguez-

Vazquez v. Lopez-Martinez, 345 F.3d 13, 13-14 (1st Cir. 2003), particularly if the inadequate

lien is not a lien on all of the judgment-debtor’s property. Simply put, that decision does not

compel a Rule 62(f) stay in the matter before this court.

         Further, Defendants’ core estoppel argument is without support in the record. Nothing in

Plaintiff’s Motion for Certified Copy [#228], which is the only document Defendants cite to

support this argument, evinces any intent on Plaintiff’s part to foreclose any means of executing

her judgment—and the court did not grant this relief in reliance on any such representation. Thus



2
    Defendants may obtain a stay by posting a bond pursuant to Rule 62(d), but have not done so.
                                                 2


Case 18-14820-CMA           Doc 96-5     Filed 09/13/19     Ent. 09/13/19 18:05:36       Pg. 3 of 4
          Case 1:13-cv-10798-IT Document 260 Filed 02/28/17 Page 3 of 3



nothing before this court precludes Plaintiff’s right to seek post-judgment discovery pursuant to

Rule 69(a)(2).

       Accordingly, Plaintiff’s Motion to Compel [#249] is ALLOWED as to Samia El-

Moslimany, and Defendants’ Motion to Stay Without Bond [#255] is DENIED. Defendant

Samia El-Moslimany is hereby ORDERED to respond to Plaintiff’s previously-served post-

judgment request for production of documents, to produce responsive documents, and to answer

Plaintiff’s previously-served post-judgment interrogatories, within 10 days of this order.

       IT IS SO ORDERED.

Date: February 28, 2017                                             /s/ Indira Talwani
                                                                    United States District Judge




                                                 3


Case 18-14820-CMA          Doc 96-5     Filed 09/13/19     Ent. 09/13/19 18:05:36       Pg. 4 of 4
